Citation Nr: 1039600	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the benefit 
sought.

The Veteran testified at a personal hearing held before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In May 2006, the Board remanded the issue on appeal to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, for 
further development regarding the Veteran's PTSD stressor 
allegations.  In June 2009, the Board again remanded the matter 
for development, finding that VA had not fully complied with the 
Board's directives.

In February 2009, the Court of Appeals for Veterans Claims issued 
a decision in Clemons v. Shinseki 23 Vet. App. 1 (2009), holding 
that a Veteran, as a layperson, lacks the knowledge and training 
required to distinguish between variously diagnosed acquired 
psychiatric disorders, and hence a claim for one such is a claim 
for all diagnosed conditions.  No recharacterization of the issue 
is required here, however, as there is no diagnosis of any 
condition other than PTSD reflected in the claims file.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.





REMAND

In May 2006, the Board directed VA to request additional 
information from the Veteran regarding his stressor allegations, 
and to make attempts to verify the allegations with the Joint 
Services Records Research Center (JSRRC).  If appropriate, the 
Veteran was to be scheduled for a VA mental disorders 
examination.

VA did ask the Veteran to supply additional details regarding 
allegations of an exploding torpedo and the electrocution of a 
sailor aboard the USS Howard W. Gilmore (AS-16) or USS Fulton 
(AS-11), but the veteran failed to respond.  VA then made general 
requests of the National Personnel Records Center, the National 
Archives, and the Naval History and Heritage Command for the 
period of January 1976 to January 1977.  Unfortunately, the 
request was interpreted as not including the month of January 
1977, and the response from the Naval History and Heritage 
Command did not therefore comply with the Board's directive.

The claim was again remanded in June 2009 for full compliance 
with the Board's instructions.  VA then wrote the Bureau of Naval 
Personnel and the Commander of the Navy Reserve and requested 
records for the USS Howard W. Gilmore (AS-16) and USS Fulton (AS-
11) for 1977.  No response was received to either of two requests 
to these organizations, and so VA certified in February 2010 that 
records were unavailable.  VA also printed a history for the USS 
Gilmore (DE-18) from the Dictionary of American Naval Fighting 
Ships (DANFS).  The purpose of this is unclear, as it is 
obviously a different ship, of a different class, which was 
scrapped 10 years before the Veteran was born, and 30 years 
before the claimed stressors are alleged to have occurred.

In light of the abject failure of the AMC to comply with the June 
2009 Board remand instructions, further remand is now required.  
Stegall v West, 11 Vet. App. 268 (1998).  The Board regrets the 
additional delay.

The duty to assist requires VA to make as many attempts as 
necessary to obtain relevant records in the custody of a Federal 
agency, unless the custodian states that such are unavailable or 
it can be shown that further efforts would be futile.  38 C.F.R. 
§ 3.159(c).  The two letters sent to Navy personnel departments 
in July 2009 and October 2009 do not remotely meet this standard.  
First, a personnel department is not the proper custodian from 
which to request deck logs and similar records.  This is made 
clear by the VA Adjudication Procedure Manual M21-1MR, which 
provides the correct custodian and address at Part 
IV.ii.1.D.14.i.  It is also pointed out by the February 2009 
letters VA sent to the correct custodian to obtain 1976 ship's 
records.

Second, regulations make clear that only two requests, in the 
total absence of any response from the addressed parties, are 
wholly inadequate to meet the burden of making "as many requests 
as are necessary" to obtain records.  There is absolutely 
nothing reflected in the record which would lead anyone to 
conclude that the requested records were not available.  The 
regulation, in fact, specifies that it is preferable that the 
records custodian provide a negative response.

On remand, new requests must be made of the proper custodian.  
Records of ships for years between 1941 and 30 years prior to the 
current date are housed by the Modern Military Branch; National 
Archives; 8601 Adelphi Rd.; College Park, MD 20740.  Requests 
must be for a period of no more than two months.  As the Veteran 
specified that he believes the reported incidents occurred in 
January 1977, aboard the USS Howard W. Gilmore (AS-16), the 
request may be limited to that period and that ship.

Accordingly, the case is REMANDED for the following action:

1.  Request deck logs, operational 
reports/lessons learned, or similar records 
reflecting events aboard the USS Howard W. 
Gilmore (AS-16) for the period of January 
1977.  The request should be filed with the 
Modern Military Branch; National Archives; 
8601 Adelphi Rd.; College Park, MD 20740.

A response to the request is required.  If 
the requested records are not obtained, the 
custodian must certify in writing that they 
are unavailable and that further efforts 
would be futile.

2.  If the above development verifies the 
occurrence of one or both of the alleged 
stressor events, the Veteran should be 
scheduled for a VA initial PTSD examination.  
The claims folder must be reviewed in 
conjunction with the examination.  VA should 
clearly identify the verified stressor.  The 
examiner should identify the current 
diagnosis, and should opine as to whether 
such is due to or aggravated by the 
established in-service stressor.  Aggravation 
means chronically worsened beyond the natural 
progression.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  VA should 
then readjudicate the claim on appeal.  If 
the benefit sought remains denied, VA should 
issue an appropriate SSOC and provide the 
veteran and his representative the requisite 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


